DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-6, 13, and 15 are objected to because of the following informalities:  
The amendment to lines 3-5 appears to have resulted in an inadvertent grammatical error. It appears “an angle calculation unit configured to acquire … and calculating a motor angle” is intended as –an angle calculation unit configured to acquire … and to calculate a motor angle--.  
Claim 2, in line 3, recites, “calculated based on the motor angle at time when the motor …”, which should be –calculated based on the motor angle at a time when the motor …--. 
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1: “angle calculation unit”, interpreted as element 51 of fig. 2
Claim 1: “signal acquisition unit”, interpreted as element 52 of fig. 2
Claim 1: “learning unit“, interpreted as element 53 of fig. 2 
Claim 1: “storage unit“, interpreted as either element 61 or 62 of fig. 2
Claim 1: “target setting unit“, interpreted as element 55 of fig. 2
Claim 1: “drive control unit“, interpreted as element 56 of fig. 2
Claims 1, 13, 15: “abnormality check unit“, interpreted as element 58 of fig. 2
Claim 6: “notification unit“, interpreted as element 59 of fig. 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
The claimed invention is determined to fall within at least one of the four categories of patent eligible subject matter because the claims are directed to more than signals per se (e.g., “a drive control unit for controlling the driving of the motor such that the motor angle becomes the motor angle target value” of Claim 1 or “controlling the driving of the motor such that the motor angle becomes the motor angle target value” of Claim 7)

Claim Rejections - 35 USC § 102
Claims 1-3, 6-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2010/0250055).
Regarding the claims, Ito discloses: 
1. A shift range control device for switching a shift range by controlling driving of a motor, the shift range control device comprising: an angle calculation unit (80) configured to acquire a motor rotation angle signal outputted from a motor rotation angle sensor (88), which detects a rotation position of the motor (66), and calculating a motor angle (para. 37); a signal acquisition unit (80) configured to acquire output shaft signals (para. 37), which are output from an output shaft sensor (86) for detecting a rotation position of an output shaft (60) to which rotation of the motor (66) is transmitted (via 66a), values of the output shaft signals changing in steps in accordance with the rotation position of the output shaft; a learning unit (the scope of the limitation includes ECU 90) configured to learn a position correction value (i.e., the difference of the target valve position VP* and current valve position VP as discussed in para. 45), which is used to calculate a motor angle target value (the relationship between shaft positions POS and valve positions VP is mapped in ROM, para. 45; therefore, the target valve position VP* corresponds to the target motor position); a storage unit (memory, para. 38) configured to store the position correction value (para. 45); a target setting unit (90) configured to set the motor angle target value (via PWM signal at step S280, para. 45) according to a target shift range by using the position correction value (PWM signal produced based on the target valve position VP*, current valve position VP, and angle of motor rotation, para. 45); a drive control unit (85) configured to control the driving of the motor (para. 45) such that the motor angle becomes the motor angle target value (i.e., when the target valve position VP* and current valve position VP do not square with each other, the motor is driven until they do by para. 45); an abnormality check unit (80) configured to check whether the output shaft signals (from 88) are available to be used (paras. 40-44), wherein the learning unit (90) is configured to learn, as the position correction value, a normal state time correction value (i.e., the target value which is calculated using an estimated angle of motor rotation, paras. 46, 50) calculated based on at least one of a first reference angle and a second reference angle (i.e., rotating direction of 66, paras. 46, 50) when at least one of the output shaft signals is available to be Appl. No. 16/682,181used at time of turning on of a start switch (paras. 46, 50), the first reference angle is the motor angle at time when the output shaft signal changes in response to the rotation of the motor in a first direction (rotating direction of 66 is specified based on magnitude of a temporal change in the shaft position POS, paras. 46, 49), and the second reference angle is the motor angle at time when the output shaft signal changes in response to the rotation of the motor in a second direction opposite to the first direction; and the target setting unit (90) is configured to set the motor angle target value by using the normal state time correction value (paras. 46-50) stored in the storage unit during a period from a time point at which all of the output shaft signals are determined to be unavailable to be used (para. 44) until a time point at which the start switch is turned off (i.e., when the signal remains faulty).  

    PNG
    media_image1.png
    1056
    925
    media_image1.png
    Greyscale

2. The shift range control device according to claim 1, wherein: the learning unit (90) is configured to learn, as the position correction value, an abnormal state time correction value calculated based on the motor angle at time when the motor is rotated to a limit position of a movable range of the motor (i.e., the instance where failure is detected when motor is positioned at, e.g., P or D positions) in case that all of the output shaft signals are unavailable to be used at the time of turning on of the start switch (contingent limitation).  
3. The shift range control device according to claim 1, wherein: the output shaft (60) is rotatable integrally with a rotation member (62) which is formed with a plurality of valley sections (72), to which an engagement member (70) is engaged according to a shift range, and ridge sections provided between the valley sections (fig. 4; para. 35); and the output shaft signal (of 86) changes stepwise so as to have different values between before and after movement when the engagement member (70) moves to the valley section (72) which is adjacent to the engagement member (fig. 4).  

    PNG
    media_image2.png
    1156
    904
    media_image2.png
    Greyscale

6. The shift range control device according to claim 1, further comprising: a notification unit (99) configured to warn that a shift range switching system is abnormal when it is determined that at least a part of the output shaft signals is unavailable to be used (para. 46).
13. (New) The shift range control device according to claim 1, wherein: the abnormality check unit (80) is configured to determine that the output shaft signals, which are output from the output shaft sensor, are unavailable to be used when the output shaft signals are outside a normal range (paras. 42-44).  
15. (New) The shift range control device according to claim 1, wherein: the abnormality check unit (80) is configured to determine that one of the output shaft signals is available to be used when the one of the output shaft signals is within a normal range (paras. 42-44); and determine that an other of the output shaft signals is unavailable to be used when the other of the output shaft signals is outside the normal range (paras. 42-44).  
	Regarding claims 7-9, 12, 14, and 16, the remaining limitations flow naturally from the above explanations of the art and the explicit mapping of the art to the claims is omitted in accordance with MPEP 37 C.F.R. 1.104(c)(2) (i.e., the rejection of claims is mapped to the art when a reference is complex or shows or describes inventions other than that claimed by the applicant). 

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658